Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8-12 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites a gearing of the workpiece. It is unclear if this is referring to the gearing first introduced in claim 1.
	Claim 8 recites the tooth. There is insufficient antecedent basis for this limitation. 
Claim 11 recites the tooth. While there is sufficient antecedent basis for the teeth, and, each tooth, there is insufficient antecedent basis for “the tooth”.
Claims 9-10 and 12 are rejected for depending from one of claims 8 and 11.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2019/0321901 (“Schaferling”).
Regarding claim 1, Schaferling teaches a method for precision machining a workpiece provided with gearing (paras. [0001] & [0002]), bringing teeth of a gear-shaped gear-cutting tool (W) (fig. 1, para. [0031]), which is rotating about a gear-cutting tool rotation axis (B) (fig. 1, paras. [0017], [0021]-[0022], [0033] & [0042]), into rolling engagement with teeth of the gearing of the workpiece, which is rotating about a workpiece rotation axis; and moving the gear-cutting tool and the workpiece relative to each other in an axial direction parallel to the workpiece rotation axis (figs. 1-2 & 5, paras. [0006], [0017], [0021]-[0022], [0033], [0038] & [0042]).
Schaferling teaches a thickness of the teeth of the gear-cutting tool increases, in each case, starting from an end face of the teeth facing forward with respect to the movement in the axial direction, until a thickness maximum is reached (figs. 3 & 5, para. [0034]), wherein the gear-cutting tool, before each pass of the teeth of the gear-cutting tool through tooth gaps of the gearing of the workpiece in the axial direction, is positioned at a position in which the thickness maximum of the teeth of the gear-cutting tool is situated outside the gearing of the workpiece (fig. 5, paras. [0033] & [0039]). Since tooth region 4a is responsible for reducing the thickness of the work piece teeth (fig. 5, paras. [0039] & [0040]), this region will be first to contact the gearing of the work piece during each pass. Thus, the maximum tooth region 4b of the tool will begin axially outside the gearing of the work piece. Claim 1 also recites the teeth of the gear-cutting tool, as a consequence of the relative movement of the workpiece and of the gear-cutting tool in the axial direction, are each moved through the corresponding tooth gaps of the gearing of the workpiece until the thickness maximum of each tooth has exited from the corresponding tooth gap. Since the maximum tooth region 4b of the tool is responsible for grinding the teeth of the work piece 2, one of skill in the art will appreciate that each pass is finished when the maximum tooth region 4b has exited from the teeth 3 of the work piece (fig. 5, para. [0039]).
While Schaferling teaches or suggests that the axial width of the machining tool is less than the axial width of the workpiece teeth (fig. 5), Schaferling fails to explicitly teach a ratio Bw/Bz of a width Bw of the teeth of the gearing of the workpiece and a width Bz of the teeth of the gear-cutting tool is 2<=Bw/Bz<=20. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Schaferling teaches or suggests the width of the machining tool teeth to be less than the width of the workpiece teeth, but is silent as to a specific ratio or range. Making the width of the teeth of the machining tool of Schaferling to be half the width of the workpiece teeth (for example by increasing the width of the workpiece) would still allow the machining tool to machine the workpiece as intended because the machining tool will have the same structure/cutting teeth. In addition, since the tool of Schaferling is configured to be fed into the workpiece along the axis of rotation of the workpiece, the teeth of the machining tool will still be able to cut the entire axial width of the teeth of the workpiece.
Regarding claim 2, Schaferling further teaches the workpiece is a gear rotating about the workpiece rotation axis (C) during the precision machining (figs. 1 & 6, paras. [0017], [0033] & [0042]).
Regarding claim 3, Schaferling further teaches the rotation axis of the gear-cutting tool (B) is aligned at an axis intersection angle with respect to the rotation axis of the workpiece (figs. 1 & 2, para. [0033]).
Regarding claim 4, Schaferling further teaches the gearing of the workpiece is an internal gearing and the gearing of the gear-cutting tool is an external gearing (fig. 1).
Regarding claim 5, Schaferling et al. fails to explicitly teach only the workpiece is moved in the axial direction. However, mere reversal of which part is moved axially is an obvious modification. See MPEP 2144.04(VI)(A). In this case, Schaferling et al. teaches to move the tool in the axial direction with respect to the work piece by holding the tool with a machine 80/90 that moves linearly with respect to the work piece axis C (Schaferling, fig. 6, para. [0042]). Merely reversing which one of the tool or work piece is moved axially during machining would not change the principle of operation of Schaferling et al. because all that is required is that the work piece and tool are moved axially with respect to each other. Thus, reversing which part is moved axially would be an obvious modification.
Regarding claim 6, Schaferling et al. further teaches the following applies to the ratio Bw/Bz: 2<Bw/Bz<20 (see rejection to claim 1, above, wherein the teeth of the tool being half the width of the teeth of the workpiece overlaps and/or is close to the claimed range, thus a prima facie case of obviousness exists).
Regarding claim 7, Schaferling et al. further teaches the following applies to the ratio Bw/Bz: 2<Bw/Bz<5 (see rejection to claim 1, above, wherein the teeth of the tool being half the width of the teeth of the workpiece overlaps and/or is close to the claimed range, thus a prima facie case of obviousness exists).
Regarding claim 8, Schaferling further teaches the thickness of the teeth of the gearing of the gear-cutting tool increases continuously to the thickness maximum, starting from one of the end faces of the teeth (fig. 5, para. [0034]).
Regarding claim 11, Schaferling further teaches the axial relative movement between the workpiece and the gear-cutting tool is effected in a periodically changing direction (paras. [0006] & [0033], wherein each pass requires relative axial movement between the work piece and tool in opposite/changing axial directions—one direction for the machining and an opposite direction to return the work piece and tool to the starting position for a subsequent pass), the thickness maximum of the teeth of the gear-cutting tool is situated between the end faces of each tooth, and the thickness of each tooth of the gear-cutting tool increases to the thickness maximum, starting from each of the end faces of the tooth (fig. 5, para. [0034], wherein the thickness maximum 4b is between the end faces of the tool and each of portions 4a & 4c have increasing thickness).	 
Regarding claim 12, Schaferling further teaches the thickness maximum of each tooth is formed in a center between the end faces of each tooth (fig. 5, para. [0034]).
Regarding claim 13, Schaferling further teaches the relative movement in the axial direction is completed in two or more passes (paras. [0006] & [0033]).
Regarding claim 14, Schaferling further teaches an infeed in the radial direction is effected after each pass (paras. [0006] & [0033]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaferling as applied to claim 1 above, and further in view of WO2015198670 (“Ohno”).
Regarding claim 9, Schaferling fails to explicitly teach the increase of the thickness follows a circular function. However, this would have been obvious in view of Ohno. 
Ohno is also directed to a tool 3 for machining a work piece 6 (figs. 4, 5a & 6a, pages 4-5, wherein all references to Ohno refer to the machine translation submitted herewith). Ohno teaches the teeth of the tool 3 have a variable thickness, in the circumferential direction, due to convex flank surfaces (fig. 4, page 5).
In this case, both Schaferling and Ohno teach a precision machining tool having teeth for varying the profile of a gear, for example by creating crowing. Ohno teaches that it is predictable to modify the profile of gear teeth, for example by creating a crowing, by using tool teeth that have a variable thickness in the circumferential direction via a convex shape of the flanks in the axial direction. Thus, in order to create differing teeth profiles, it would be obvious to modify the flanks of the tool of Schaferling to be convex in the axial direction so that the circumferential thickness of the teeth varies over the axial length of the teeth. 
While Schaferling et al. teach the circumferential thickness of the teeth to increase via a rounded flank shape, Schaferling et al. fails to explicitly teach the rounded shape of the flanks following a circular function.  However, this would be an obvious design choice. Merely changing the shape of an element is obvious absent  persuasive evidence that the particular claimed shape is significant. See MPEP 2144.04(IV)(B). In this case, making the rounded flank shape of Schaferling et al. follow the circumference of a well-known rounded shape such as a circle or ellipse is a matter of design choice. In addition, the circular nature of the curved teeth does not seem to be a critical feature of the claimed invention, produce unexpected results, or solve a stated problem.
Regarding claim 10, Schaferling fails to explicitly teach the increase of the thickness follows an elliptical function. However, this would have been obvious in view of Ohno. 
Ohno is also directed to a tool 3 for machining a work piece 6 (figs. 4, 5a & 6a, pages 4-5, wherein all references to Ohno refer to the machine translation submitted herewith). Ohno teaches the teeth of the tool 3 have a variable thickness, in the circumferential direction, due to convex flank surfaces (fig. 4, page 5).
In this case, both Schaferling and Ohno teach a precision machining tool having teeth for varying the profile of a gear, for example by creating crowing. Ohno teaches that it is predictable to modify the profile of gear teeth, for example by creating a crowing, by using tool teeth that have a variable thickness in the circumferential direction via a convex shape of the flanks in the axial direction. Thus, in order to create differing teeth profiles, it would be obvious to modify the flanks of the tool of Schaferling to be convex in the axial direction so that the circumferential thickness of the teeth varies over the axial length of the teeth. 
While Schaferling et al. teach the circumferential thickness of the teeth to increase via a rounded flank shape, Schaferling et al. fails to explicitly teach the rounded shape of the flanks following an elliptical function.  However, this would be an obvious design choice. Merely changing the shape of an element is obvious absent  persuasive evidence that the particular claimed shape is significant. See MPEP 2144.04(IV)(B). In this case, making the rounded flank shape of Schaferling et al. follow the circumference of a well-known rounded shape such as a circle or ellipse is a matter of design choice. In addition, the elliptical nature of the curved teeth does not seem to be a critical feature of the claimed invention, produce unexpected results, or solve a stated problem.
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaferling in view of USPGPub No. 2015/0217389 (“Schieke”).
Regarding claim 1, Schaferling teaches a method for precision machining a workpiece provided with gearing (paras. [0001] & [0002]), bringing teeth of a gear-shaped gear-cutting tool (W) (fig. 1, para. [0031]), which is rotating about a gear-cutting tool rotation axis (B) (fig. 1, paras. [0017], [0021]-[0022], [0033] & [0042]), into rolling engagement with teeth of the gearing of the workpiece, which is rotating about a workpiece rotation axis; and moving the gear-cutting tool and the workpiece relative to each other in an axial direction parallel to the workpiece rotation axis (figs. 1-2 & 5, paras. [0006], [0017], [0021]-[0022], [0033], [0038] & [0042]).
Schaferling teaches a thickness of the teeth of the gear-cutting tool increases, in each case, starting from an end face of the teeth facing forward with respect to the movement in the axial direction, until a thickness maximum is reached (figs. 3 & 5, para. [0034]), wherein the gear-cutting tool, before each pass of the teeth of the gear-cutting tool through tooth gaps of the gearing of the workpiece in the axial direction, is positioned at a position in which the thickness maximum of the teeth of the gear-cutting tool is situated outside the gearing of the workpiece (fig. 5, paras. [0033] & [0039]). Since tooth region 4a is responsible for reducing the thickness of the work piece teeth (fig. 5, paras. [0039] & [0040]), this region will be first to contact the gearing of the work piece during each pass. Thus, the maximum tooth region 4b of the tool will begin axially outside the gearing of the work piece. Claim 1 also recites the teeth of the gear-cutting tool, as a consequence of the relative movement of the workpiece and of the gear-cutting tool in the axial direction, are each moved through the corresponding tooth gaps of the gearing of the workpiece until the thickness maximum of each tooth has exited from the corresponding tooth gap. Since the maximum tooth region 4b of the tool is responsible for grinding the teeth of the work piece 2, one of skill in the art will appreciate that each pass is finished when the maximum tooth region 4b has exited from the teeth 3 of the work piece (fig. 5, para. [0039]).
While Schaferling teaches or suggests the width of the teeth of the toll being less than the teeth of the workpiece (fig. 5), Schaferling fails to explicitly teach a ratio Bw/Bz of a width Bw of the teeth of the gearing of the workpiece and a width Bz of the teeth of the gear-cutting tool is 2<=Bw/Bz<=20. However, this would have been obvious in view of Schieke.
Schieke is directed to modifying and precision machining the flanks of gear teeth via a tool (paras. [0001] & [0008]-[0010]). Schieke teaches that providing a tool having teeth that are narrow with respect to teeth of the work piece saves on production costs, and, allows for more machining possibilities such as the correction or productions of a twist, crowning, conicity, and other varied profiles (paras. [0014]-[0015], [0017]-[0018] & [0043]). Schieke teaches that the ratio between the width of the teeth of the tool and the width of the teeth of the work piece can be between 1/5th and 1/8th (para. [0023]).
In this case, both Schaferling and Schieke teach precision machining of gear teeth with a tool having external teeth and a width less than a width of the work piece such that the tool has to be moved axially with respect to the work piece during machining. Schieke teaches that it is predictable for the width of the teeth of the tool to be 1/5th to 1/8th the width of the teeth of the work piece, and, that this width ratio will save on production costs and allow for more machining possibilities as detailed above. Thus, it would be obvious to modify Schaferling such that the width of the teeth of the tool are 1/5th to 1/8th the width of the teeth of the work piece.
Regarding claim 2, Schaferling further teaches the workpiece is a gear rotating about a workpiece rotation axis (C) during the precision machining (figs. 1 & 6, paras. [0017], [0033] & [0042]).
Regarding claim 3, Schaferling further teaches the rotation axis of the gear-cutting tool (B) is aligned at an axis intersection angle with respect to the rotation axis of the workpiece (figs. 1 & 2, para. [0033]).
Regarding claim 4, Schaferling further teaches the gearing of the workpiece is an internal gearing and the gearing of the gear-cutting tool is an external gearing (fig. 1).
Regarding claim 5, Schaferling et al. fails to explicitly teach only the workpiece is moved in the axial direction. However, mere reversal of which part is moved axially is an obvious modification. See MPEP 2144.04(VI)(A). In this case, Schaferling et al. teaches to move the tool in the axial direction with respect to the work piece by holding the tool with a machine 80/90 that moves linearly with respect to the work piece axis C (Schaferling, fig. 6, para. [0042]). Merely reversing which one of the tool or work piece is moved axially during machining would not change the principle of operation of Schaferling et al. because all that is required is that the work piece and tool are moved axially with respect to each other. Thus, reversing which part is moved axially would be an obvious modification.
Regarding claim 6, Schaferling et al. further teaches the following applies to the ratio Bw/Bz: 2<Bw/Bz<20 (see rejection to claim 1 above wherein the range lies within the claimed range).
Regarding claim 7, Schaferling et al. further teaches the following applies to the ratio Bw/Bz: 2<Bw/Bz<5 (see rejection to claim 1 above wherein a prima facie case of obviousness exists due to overlapping or merely close ranges).
Regarding claim 8, Schaferling further teaches the thickness of the teeth of the gearing of the gear-cutting tool increases continuously to the thickness maximum, starting from one of the end faces of the teeth (fig. 5, para. [0034]).
Regarding claim 11, Schaferling further teaches the axial relative movement between the workpiece and the gear-cutting tool is effected in a periodically changing direction (paras. [0006] & [0033], wherein each pass requires relative axial movement between the work piece and tool in opposite/changing axial directions—one direction for the machining and an opposite direction to return the work piece and tool to the starting position for a subsequent pass), the thickness maximum of the teeth of the gear-cutting tool is situated between the end faces of each tooth, and the thickness of each tooth of the gear-cutting tool increases to the thickness maximum, starting from each of the end faces of the tooth (fig. 5, para. [0034], wherein the thickness maximum 4b is between the end faces of the tool and each of portions 4a & 4c have increasing thickness).	 
Regarding claim 12, Schaferling further teaches the thickness maximum of each tooth is formed in a center between the end faces of each tooth (fig. 5, para. [0034]).
Regarding claim 13, Schaferling further teaches the relative movement in the axial direction is completed in two or more passes (paras. [0006] & [0033]).
Regarding claim 14, Schaferling further teaches an infeed in the radial direction is effected after each pass (paras. [0006] & [0033]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaferling in view of Schieke as applied to claim 8 above, and further in view of Ohno.
Regarding claim 9, Schaferling et al. fails to explicitly teach the increase of the thickness follows a circular function. However, this would have been obvious in view of Ohno for the same reasons detailed in the previous rejection of claim 9 above. 
Regarding claim 10, Schaferling et al. fails to explicitly teach the increase of the thickness follows an elliptical function. However, this would have been obvious in view of Ohno for the same reasons detailed in the previous rejection of claim 9 above.
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaferling in view of USPGPub No. 2013/0266391 (“Schweiker”).
Regarding claim 1, Schaferling teaches a method for precision machining a workpiece provided with gearing (paras. [0001] & [0002]), bringing teeth of a gear-shaped gear-cutting tool (W) (fig. 1, para. [0031]), which is rotating about a gear-cutting tool rotation axis (B) (fig. 1, paras. [0017], [0021]-[0022], [0033] & [0042]), into rolling engagement with teeth of the gearing of the workpiece, which is rotating about a workpiece rotation axis; and moving the gear-cutting tool and the workpiece relative to each other in an axial direction parallel to the workpiece rotation axis (figs. 1-2 & 5, paras. [0006], [0017], [0021]-[0022], [0033], [0038] & [0042]).
Schaferling teaches a thickness of the teeth of the gear-cutting tool increases, in each case, starting from an end face of the teeth facing forward with respect to the movement in the axial direction, until a thickness maximum is reached (figs. 3 & 5, para. [0034]), wherein the gear-cutting tool, before each pass of the teeth of the gear-cutting tool through tooth gaps of the gearing of the workpiece in the axial direction, is positioned at a position in which the thickness maximum of the teeth of the gear-cutting tool is situated outside the gearing of the workpiece (fig. 5, paras. [0033] & [0039]). Since tooth region 4a is responsible for reducing the thickness of the work piece teeth (fig. 5, paras. [0039] & [0040]), this region will be first to contact the gearing of the work piece during each pass. Thus, the maximum tooth region 4b of the tool will begin axially outside the gearing of the work piece. Claim 1 also recites the teeth of the gear-cutting tool, as a consequence of the relative movement of the workpiece and of the gear-cutting tool in the axial direction, are each moved through the corresponding tooth gaps of the gearing of the workpiece until the thickness maximum of each tooth has exited from the corresponding tooth gap. Since the maximum tooth region 4b of the tool is responsible for grinding the teeth of the work piece 2, one of skill in the art will appreciate that each pass is finished when the maximum tooth region 4b has exited from the teeth 3 of the work piece (fig. 5, para. [0039]).
Schaferling fails to explicitly teach a ratio Bw/Bz of a width Bw of the teeth of the gearing of the workpiece and a width Bz of the teeth of the gear-cutting tool is 2<=Bw/Bz<=20. However, this would have been obvious in view of Schweiker.
Schweiker is also directed to a gear machining apparatus (para. [0001]). The machining tool 0 is configured to machine the gear workpiece 2 by performing multiple passes including a finishing pass, wherein each pass includes an axial feed movement (fig. 1, paras. [0028]-[0036]). The machining tool has an axial width less than the width of the workpiece teeth such that the axial feed movement is required in order for the machining tool to cover the full tooth width of the workpiece (fig. 1, para. [0029]). 
In this case, both Schaferling and Schweiker teach finish machining a gear with a machining tool configured to machine teeth of the gear by being fed along the rotational axis of the gear. Since Schweiker teaches that it is predictable for such a machining tool to have an axial width less than the axial width of the gear teeth, it would be obvious to modify Schaferling such that the axial width the gear cutting tool is less than the axial width of the teeth of the workpiece. 
While Schaferling in view of Schweiker is silent as to the specific ratio or range of the width of the machining tool teeth to the width of the teeth of the workpiece (even though fig. 1 of Schweiker seems to suggest that the width of the tool is less than half the width of the workpiece), where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Schaferling in view of Schweiker teach the width of the machining tool teeth to be less than the width of the workpiece teeth, but is silent as to a specific ratio or range. However, making the width of the teeth of the machining tool of Schaferling et al. to be half the width of the workpiece teeth would still allow the machining tool to machine the workpiece as intended because the machining tool will have the same structure/cutting teeth. In addition, since the tool of Schaferling is configured to be fed into the workpiece along the axis of rotation of the workpiece, the relatively smaller teeth of the machining tool will still be able to cut the entire axial width of the teeth of the workpiece.
Regarding claim 2, Schaferling further teaches the workpiece is a gear rotating about a workpiece rotation axis (C) during the precision machining (figs. 1 & 6, paras. [0017], [0033] & [0042]).
Regarding claim 3, Schaferling further teaches the rotation axis of the gear-cutting tool (B) is aligned at an axis intersection angle with respect to the rotation axis of the workpiece (figs. 1 & 2, para. [0033]).
Regarding claim 4, Schaferling further teaches the gearing of the workpiece is an internal gearing and the gearing of the gear-cutting tool is an external gearing (fig. 1).
Regarding claim 5, Schaferling et al. fails to explicitly teach only the workpiece is moved in the axial direction. However, mere reversal of which part is moved axially is an obvious modification. See MPEP 2144.04(VI)(A). In this case, Schaferling et al. teaches to move the tool in the axial direction with respect to the work piece by holding the tool with a machine 80/90 that moves linearly with respect to the work piece axis C (Schaferling, fig. 6, para. [0042]). Merely reversing which one of the tool or work piece is moved axially during machining would not change the principle of operation of Schaferling et al. because all that is required is that the work piece and tool are moved axially with respect to each other. Thus, reversing which part is moved axially would be an obvious modification.
Regarding claim 6, Schaferling et al. further teaches the following applies to the ratio Bw/Bz: 2<Bw/Bz<20 (see rejection to claim 1, above, wherein the teeth of the tool being half the width of the teeth of the workpiece overlaps and/or is close to the claimed range, thus a prima facie case of obviousness exists).
Regarding claim 7, Schaferling et al. further teaches the following applies to the ratio Bw/Bz: 2<Bw/Bz<5 (see rejection to claim 1, above, wherein the teeth of the tool being half the width of the teeth of the workpiece overlaps and/or is close to the claimed range, thus a prima facie case of obviousness exists).
Regarding claim 8, Schaferling further teaches the thickness of the teeth of the gearing of the gear-cutting tool increases continuously to the thickness maximum, starting from one of the end faces of the teeth (fig. 5, para. [0034]).
Regarding claim 11, Schaferling further teaches the axial relative movement between the workpiece and the gear-cutting tool is effected in a periodically changing direction (paras. [0006] & [0033], wherein each pass requires relative axial movement between the work piece and tool in opposite/changing axial directions—one direction for the machining and an opposite direction to return the work piece and tool to the starting position for a subsequent pass), the thickness maximum of the teeth of the gear-cutting tool is situated between the end faces of each tooth, and the thickness of each tooth of the gear-cutting tool increases to the thickness maximum, starting from each of the end faces of the tooth (fig. 5, para. [0034], wherein the thickness maximum 4b is between the end faces of the tool and each of portions 4a & 4c have increasing thickness).	 
Regarding claim 12, Schaferling further teaches the thickness maximum of each tooth is formed in a center between the end faces of each tooth (fig. 5, para. [0034]).
Regarding claim 13, Schaferling further teaches the relative movement in the axial direction is completed in two or more passes (paras. [0006] & [0033]).
Regarding claim 14, Schaferling further teaches an infeed in the radial direction is effected after each pass (paras. [0006] & [0033]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaferling in view of Schweiker as applied to claim 8 above, and further in view of Ohno.
Regarding claim 9, Schaferling et al. fails to explicitly teach the increase of the thickness follows a circular function. However, this would have been obvious in view of Ohno for the same reasons detailed in the previous rejection of claim 9 above. 
Regarding claim 10, Schaferling et al. fails to explicitly teach the increase of the thickness follows an elliptical function. However, this would have been obvious in view of Ohno for the same reasons detailed in the previous rejection of claim 9 above.

Response to Arguments
Applicant's arguments filed May 26, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-10 of the remarks, Applicant argues that one of skill in the art would not combine Schaferling and Schieke because the ratio of Schieke refers to a dressing tool configured to machine the machining tool, and dressing tools have different requirements than machining tools. Applicant further argues that the modification would reduce the width of the machining tool teeth significantly which will decrease the service life.
The increased service life of Schaferling is not taught to be due to the ratio of the axial widths of the machining tool and workpiece. The increased service life is due to the increased tooth thickness of the machining tool and the one or more passes through the work piece (para. [0006]). The rejections do not modify the machining tool or machining process of  Schaferling; the rejections merely change the relative sizes of the machining tool and workpiece, e.g. by increasing the axial length of the workpiece. Thus, the machining tool of Schaferling will still have the increased tooth thickness, which is the reason given for the increased service life with respect to a comparable tool without the increased tooth thickness.
In addition, while dressing tools may have different requirements with respect to gear machining tools, the advantages of a relatively narrower gear tooth machining tool as taught by Schieke still applies to other gear tooth machining tools, i.e. it saves on production costs, and, it is allows for more machining possibilities such as the correction or production of a twist, crowning, conicity, and other varied profiles. One of skill in the art understands that there are competing motivations when designing a tool. Thus, while a machining tool with a relatively smaller axial width will have to be dressed more frequently, Schieke teaches that a trade off for that is more machining possibilities and decreased production cost. Therefore, the examiner still believes that it is obvious for one of skill in the art to trade some service life for increased maneuverability and decreased production cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”